Citation Nr: 1730092	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-07 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for epidermal inclusion cysts and probable chloracne.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran had active duty service from June 1977 to July 1980.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas which, in part, granted service connection for epidermal inclusion cysts and probable chloracne disability at an initial 10 percent disability rating, effective February 10, 2012.

In a December 2014 decision, the Board denied the issue on appeal.  In February 2015, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2015, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand requesting that the Court vacate the Board's decision and remand the issue for further development in compliance with the directives specified.  The Court issued an order in August 2015, granting the Joint Motion and returned the case to the Board.

In December 2015 the Board remanded this issue for additional development.

The Veteran testified before the undersigned at an April 2016 hearing.  A transcript of that hearing is of record.

In August 2016 the Board again remanded this issue for additional development.

In a February 2017 rating decision, the Appeals Management Center (AMC) granted an increased 30 percent disability rating for the Veteran's epidermal inclusion cysts and probable chloracne effective February 10, 2012.

The Board notes that the increase from 10 to 30 percent for epidermal inclusion cysts and probable chloracne did not constitute a full grant of the benefits sought.  Accordingly, the issue of entitlement to an initial rating in excess of 30 percent for epidermal inclusion cysts and probable chloracne remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In July 2017, the Federal Circuit reversed the Court of Appeals for Veterans Claims holding in Johnson v. McDonald, 27 Vet. App. 497 (2016), which involves the use of a topical corticosteroid for a service-connected skin disability.  However, as will be discussed further below, there is no lay or medical evidence that the Veteran has used a topical corticosteroid as treatment for his service-connected epidermal inclusion cysts and probable chloracne.  Therefore, the appeal is not affected by the Federal Circuit's recent decision in Johnson.


FINDING OF FACT

The Veteran's service-connected epidermal inclusion cysts and probable chloracne, is manifested by involvement of over 40 percent of the total body area.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for epidermal inclusion cysts and probable chloracne have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.21, 4.41, 4.118, Diagnostic Codes 7804, 7829 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a February 2013 letter.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the report of a June 2013 VA examination.  Per the August 2016 Board remand instructions, the Veteran also underwent a VA examination in September 2016.  

In light of the above, the Board also finds that the RO substantially complied with the August 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran to include his testimony.  Accordingly, the Board finds that no additional RO action to further develop the record on the claim is warranted.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Where there is a question as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In the July 2013 rating decision, the RO granted service connection for epidermal inclusion cysts and probable chloracne at an initial 10 percent disability rating, effective February 10, 2012 under Diagnostic Code 7829.

As noted above, in a February 2017 rating decision, the AMC increased the Veteran's initial disability rating for a epidermal inclusion cysts and probable chloracne disability from an initial 10 percent evaluation to an initial 30 percent evaluation, effective February 10, 2012 under Diagnostic Code 7804.  He was also granted three separate 10 percent ratings for scars of the face, head, and neck; superficial and nonlinear scars of anterior trunk; and superficial and nonlinear scars of the shoulders and back effective February 10, 2012.

Under Diagnostic Code 7829, a 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; or for deep acne other than on the face or neck.  A 30 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  A 30 percent disability rating is the maximum schedular disability rating available under Diagnostic Code 7829.  

Additionally, according to Diagnostic Code 7829, chloracne may be rated as disfigurement of the head, face, or neck (under Diagnostic Code 7800) or scars (under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.  Accordingly, the Board will consider if a higher rating is warranted under these codes identified by DC 7829.

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Under Diagnostic Code 7801, scars, other than those on the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  In order for a 20 percent rating to be warranted, the area or areas must exceed 12 square inches (77 square centimeters).  Scars, other than those on the head, face, or neck, that were deep or that caused limited motion warrant a 30 percent rating if the area or areas exceeded 72 sq. inches (464 sq. cm.).  A 40 percent rating is warranted for scars, other than those on the head, face, or neck, that were deep or that caused limited motion, if the area or areas exceeded 144 sq. inches (929 sq. cm.).  A 40 percent rating is the highest schedular disability rating available under this code.  

Under Diagnostic Code 7802, scars, other than those on the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating if the area or areas exceed 144 square inches (929 sq. cm.).  A 10 percent rating is the maximum schedular rating available under Diagnostic Code 7802.  38 C.F.R. § 4.118.
Diagnostic Code 7803 provides a 10 percent rating for a superficial unstable scar.  A 10 percent rating is the maximum schedular rating available under Diagnostic Code 7803.  38 C.F.R. § 4.118.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent evaluation, which is the maximum rating assignable under that code.

Under Diagnostic Code 7805, scars are rated under an appropriate code in relation to other effects of the scar not considered under Diagnostic Codes 7800-7804.  Evaluation is on the basis of any disabling effects not considered in the rating criteria provided under Diagnostic Codes 7800 to 7804 under an appropriate diagnostic code.

Factual Background and Analysis

The Veteran underwent a June 2013 VA dermatology examination.  The diagnosis was superficial acne or chloracne.  Physical examination revealed that less than 5 percent of the exposed body area was affected, while approximately 20 to 40 percent of the total body area was affected.  The VA examiner determined that the skin condition did not cause scarring or disfigurement of the head, face, or neck.  No benign or malignant skin neoplasms were found.  There were no systemic manifestations due to the skin condition, such as fever, weight loss, or hyperproteinemia.  In the past twelve months, the Veteran had not taken oral or topical medications to treat the skin condition, nor has he had any treatments or procedures for exfoliative dermatitis or papulosquamous disorders.  There had been no debilitating or non-debilitating episodes in the past twelve months due to the skin condition. 

Per the August 2016 Board remand instructions, the Veteran underwent a VA examination in September 2016.  The examiner noted that the Veteran had a diagnosis of chloracne with epidermal inclusion cysts.  These cysts caused scarring of the head, neck or face as he had pitting of the skin which covered almost his entire back, stomach, nose chin and behind both of his ears.  He did not have any benign or malignant skin neoplasms and did not have any systemic manifestations due to any skin diseases.  The Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition and did not have any treatments or procedures other than systemic or topical medications in the past 12 months.  In the past 12 months, the Veteran did not have any debilitating or non-debilitating episodes.  

On examination, the Veteran had pitting of the skin and round, soft nodules around the nose, chin, back, stomach, posterior thighs, both arms and behind his ears.  He had superficial and deep acne that affected less than 40 percent of his face and neck and affected body areas other than his face and neck.  The Veteran did not have any benign or malignant neoplasm or metastases related to his diagnoses.  The Veteran had scarring and his skin condition impacted his ability to work as his cysts were sometimes painful which made certain movements difficult depending on the location of the cyst.  The scars were also bothersome and painful at times.  

The examiner noted that the Veteran had chloracne with a total body area greater than 40 percent with an exposed area of 20 to 40 percent.  The Veteran's epidermal inclusion cysts had a total body of 5 to 20 percent with an exposed area of less than 5 percent.  The examiner found that the combined total area affecting the whole body was 81 percent.  Regarding the affected exposed areas, there was a combined 9 percent area.  

The Veteran also underwent a VA scars examination in September 2016.  It was noted that the Veteran had scars on his trunk or extremities and scars on his head, face and neck.  He had 5 or more scars on his truck or extremities that were tender to light touch and too numerous to count.  The scars on the trunk or extremities were not unstable with frequent loss of covering of skin over the scar and the scars were not both painful and unstable.  On examination, the Veteran had superficial, non-linear scars on 600 sq cm of his right upper extremity, 600 sq cm on his left upper extremity, 600 sq cm of his right lower extremity, 600 sq cm on his left lower extremity, 1500 sq cm on his anterior lower trunk and 3600 sq cm on his posterior trunk.  He had no deep non-linear scars.  None of his scars on his head, neck or face were painful and none had frequent loss of covering of skin over the scar.  None of the scars on the head, neck or face were both unstable and painful.  His scar on his nose was 3 x 1cm.  His scar on his posterior left ear was 2.5cm x. 5cm and his scar on his posterior right ear was 2.5cm x .5cm.  His scar on his chin was .25cm x .25cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue to any of the scars.  There was abnormal texture as all the scars were "pitted" which meant that they were not smooth.  Approximately 6 sq cm of the total area of his head, neck and face had abnormal texture.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  None of the scars of the head, face, or neck resulted in limitation of function and none of them impacted his ability to work.

The Board concludes that an initial rating for epidermal inclusion cysts and probable chloracne higher than 30 percent is not warranted at any time during the appeal period.

As reflected above, the Veteran's disability has not been shown to manifest with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement of the head, face, or neck.  Accordingly, the criteria for a higher 50 percent rating under DC 7800 have not been met.  

The Veteran's disability has not been shown to manifest with scars, other than those on the head, face, or neck, that were deep or that caused limited motion, if the area or areas exceeded 144 sq. inches (929 sq. cm.).  Thus, the criteria for a 40 percent rating under DC 7801 have not been met.  

The Veteran's current rating already exceeds the maximum provided under DCs 7802 and 7803.  He is already at the maximum under DC 7804.  

Finally, under Diagnostic Code 7805, the Veteran is not entitled to a disability rating in excess of 30 percent because the evidence of record does not establish that the Veteran's chloracne has not caused limitation of function of the affected part as indicated by the September 2016 VA examiner.

As a result, the Board finds that an initial rating higher than 30 percent is not warranted.


ORDER

Entitlement to an initial rating higher than 30 percent for epidermal inclusion cysts and probable chloracne is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


